Case 3:21-cr-01312-MDD Document 32 Filed 07/20/21 PagelD.61 Page 1 of 2

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V. (For Offenses Committed On or After November 1, 1987)
Aleksey Seryy Case Number: 21CR1312-MDD.. ———___—
Jennifer Coon os J
Defendant’s Attorney | —_ |
REGISTRATION NO. 01449506 | JUL 202021 |
(Pl a
The Defendant: GLE a
SOUT! ORNIA
pleaded guilty to count(s) Count 1 of Misdemeanor Information (Class A) LE. oe
(1 was found guilty on count(s)
after a plea of not guilty,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Count
Title & Section Nature of Offense Number(s)
18:111 Assault on a Federal Officer (Misdemeanor) ]
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
C] The defendant has been found not guilty on count(s)
] Count(s) Underlying felony information are dismissed on the motion of the United States.
> Assessment : $25.00 remitted
&) No fine CQ Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances,

July 20, 202]

Date of Inposition of Sentence

ted. Vo. |

HON. MITCHELL D. DEMBIN .
UNITED STATES MAGISTRATE JUDGE

21CR1312-MDD

Fi
Case 3:21-cr-01312-MDD Document 32 Filed 07/20/21 PagelD.62 Page 2 of 2

AO 245B (CASD Rey. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Aleksey Seryy Judgment - Page 2 of 2
CASE NUMBER: 21CR1312-MDD

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Twelve (12) months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

C] The defendant is remanded to the custody of the United States Marshal.

L) The defendant shall surrender to the United States Marshal for this district:
O at P.M. on

 

U as notified by the United States Marshal.

c The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

Ol onor before

O as notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

21CR1312-MDD
